Per Curiam:

Respondent, the former municipal judge in Estill, is charged with judicial misconduct. The Board of Commissioners on Judicial Standards concurred in the findings of the Hearing Panel that respondent violated Canons 1 and 2(A) of the Code of Judicial Conduct by making racially offensive and intemperate remarks after a hearing. Neither respondent nor the Attorney General has excepted to these findings. We hold respondent’s misconduct warrants a public reprimand.
Respondent set bond for a jailed defendant. As members of the defendant’s family and friends gathered in the parking lot, respondent entered his car and backed it up in the family’s direction. The defendant’s mother shouted a warning to respondent. Respondent, a white male, told the members of the all black group to “move your black asses out of the way.” When the defendant’s mother asked respondent to *29whom he was talking, he responded, “I am talking to you bitch.”
Respondent violated Canon 1 which requires a judge to “observe high standards of conduct so that the integrity and independence of the judiciary may be preserved” and Canon 2(A) which requires a judge to “conduct himself at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.” See In re Pearson, 386 S. E. (2d) 249 (1989). Accordingly, respondent stands
Publicly reprimanded.